Goldsborough, J.,
delivered the opinion of this Court.
The bill of complaint in this case was filed by the appellant in - the Circuit Court for Baltimore city, in which he prayed for an injunction to restrain the appellee, Elizabeth, Duvall, from proceeding to enforce, by execution, a judgment she had obtained in the Court of Common Pleas of said city.
The allegations in the bill are-these: The appellee was the tenant of one O'. B. Ferguson, of Washington city, of a house on the corner of Hanover and Conway streets, in Baltimore. During the tenancy of the appellee, Ferguson assigned to the appellant the lease of the property. At the time of the assignment there were two months’ rent due Ferguson, amounting to $83.33, which he also assigned to the appellant. Having failed to collect the rent due, as he alleges, he gave notice to the appellee to quit the premises, which she refused to do. He then instituted proceedings before a Justice of the Peace, who gave judgment against the appellee, and by a warrant of restitution the appellant was put in possession, of the premises. From *51tliis judgment the appellee took an appeal to the Court of Common Pleas, and upon the trial the judgment was reversed and a judgment rendered for the appellee for $90 damages and costs. The appellant further alleges, that at the time of the trial and when this judgment was rendered, the appellee was indebted to him for two months’ rent beside the rent due and assigned to him by Ferguson, amounting in the whole to $166.66, which he was prevented by the Court from proving by way. of set-off. He further charges, that the appellee is utterly insolvent, and he would suffer irreparable injury if she is allowed to enforce her judgment while he has a just claim against her for an amount greatly exceeding the amount of her judgment. The Circuit Court granted the injunction, but on the coming in of the answer and upon a review of the evidence, the Court dissolved the injunction and dismissed the bill. From this ruling this appeal was taken.
It thus appears that the appellant mainly relies on two grounds to sustain the equity of this complaint: 1st. Because the Court of Common Pleas refused to allow him, at the trial, to prove the rent due him ; and secondly, the insolvency of the appellee. At the trial before the justice, which was had in pursuance of the 890th and 896th sections of Art. 4, of the Code of Public Local Laws, judgment was rendered for the appellant for possession and $27.77 damages and $22.70 costs.
Upon appeal from this judgment, which is provided for by the 900th section of the same Article, the Court of Common Pleas is authorised to entertain jurisdiction “in the manner and under the rules prescribed in cases within the ordinary jurisdiction of Justices of the Peace.”
The allegation made by the appellant, that he was prevented, at the trial in the appellate Court, from proving his claim, is unsupported by any evidence in the record. On the contrary, it appears by the docket entries that he *52moved for a new trial, which he thereafter withdrew. In Dilly and Heckrote vs. Barnard, 8 G. & J., 186, this Court said: “It may he laid down as a general rule, that a defence cannot he set up in equity which has heen fully and fairly tried at law, although it may be the opinion of that Court that the defence ought to have been sustained at law.” Again, on page 189 of the same vol., this Court said: ‘ ‘Even therefore in cases where the Court of Equity has concurrent jurisdiction with a Court of Law, as in matters of account, it seems that equity will not relieve on the mere ground of the difficulty of the defence in a Court of Law, but it must be a case where it is impossible for the party to make an effectual defence before that jurisdiction.” See 2 Story's Eq. Juris., see. 897; also 7 Cranch, 336. In a case like this, the appellate power, being vested in the Court of Common Pleas, would necessarily exclude the exercise of that power by a Court of Equity.
(Decided November 23rd, 1866.)
The appellant makes no allegation that he was prevented from availing himself of a defence at law by accident or the fraud of the opposite party, unmixed with any fraud or negligence on his part. Measuring the conduct of the appellant in dispossessing the appellee by the verdict of the jury, it would be difficult to reconcile that conduct with a just claim for the interposition of a Court of Equity by injunction.
We think the appellant has also failed to establish, by proof, the insolvency of the appellee. There is therefore no error in the ruling of the Circuit Court, and we will sign a decree affirming the decree of that Court, with costs in this Court to the appellees.

Decree affirmed.